[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of Litchfield, Docket No. CR97-93983, CR97-93946.
Christopher Cosgrove, Esquire, Defense Counsel, for Petitioner.
Guy Wolfe, Esquire, Assistant State's Attorney, for the State.
Sentence Affirmed
BY THE DIVISION:
In October and November of 1997 the Connecticut State Police investigated the petitioner for drug trafficking. On one occasion the petitioner sold narcotics to an undercover police officer. On another occasion his residence was searched and a substantial amount of cocain was found. The petitioner plead guilty to Possession of Narcotics and Sale of Narcotics. On July 14th, 1998 he received an effective sentence eight years suspended after serving four years with five years probation.
The petitioner makes various claims in support of his request for a reduction on his sentence. His claim that he is a product of a different culture that is more tolerant of drugs is without merit. His plea that his sentence be reduced so he can be deported is without logic. His complaint that his sentence is too lengthy is common and without support. CT Page 7781
The petitioner was convicted for involvement in the distribution of narcotics. This activity is a plague upon our society. The sentencing judge acted fairly in imposing the sentence the petitioner received. The sentence is not inappropriate or disportionate.
The sentence is affirmed.
O'Keefe, Klaczak and Iannotti, J.s, participated in this decision.